Order, Supreme Court, New York County (Eileen Bransten, J.), entered December 8, 2010, which denied the Bernstein defendants’ motion to vacate a judgment entered June 10, 2009, and an order entered May 12, 2010, unanimously affirmed, with costs.
Contrary to defendants’ contention, they were not entitled to an automatic stay pursuant to CPLR 321 (c), which “is meant to afford a litigant, who has, through no act or fault of his own, been deprived of the services of his counsel, a reasonable opportunity to obtain new counsel before further proceedings are taken against him in the action” (see Moray v Koven & Krause, Esqs., 15 NY3d 384, 389 [2010] [internal quotation marks omitted]). Here, defendant Marc A. Bernstein, representing himself and his firm, was disbarred after he pleaded guilty to stealing client funds (see Matter of Bernstein, 78 AD3d 94, 95-97 [2010]). Because his removal from the bar was the product of his own wrongdoing, defendants were not entitled to an automatic stay. In any event, the record demonstrates that defendants retained new counsel prior to any action being taken against them.
We have considered defendants’ remaining arguments and find them unavailing. Concur — Tom, J.P., Friedman, Acosta, DeGrasse and Roman, JJ.